Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
4, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 4, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00105-CV
____________
 
IN RE CHRISTOPHER JOSEPH MCCLOSKEY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
February 14, 2008, relator, Christopher Joseph McCloskey, filed
a petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex.
R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Robert J. Kern, presiding judge of the 387th District Court of Fort
Bend County, to comply with our mandate issued in 2003, characterize the
attorney=s fees at issue as property, not
child support, and order the return of garnished funds.  
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus, and
also deny relators= related motion for emergency relief.  




 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed March 4, 2008.
Panel consists of Chief Justice
Hedges and Justices Anderson and Boyce.